Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/978,017 filed September 3, 2020. 

Allowable Subject Matter
Claims 1-4, 6-12, 14, & 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses an element comprising: a substrate configured to support the first layer, the second layer, and the third layer, wherein the first layer is disposed at a position closer to the substrate than the second layer 1s, a central value of particle size distribution of the first nanoparticles contained in the first layer is set as a first central value, a central value of particle size distribution of the second nanoparticles contained in the second layer is set as a second central value, and wherein a greater central value of the first central value and the second central value is set as Dm, a greater thickness of a thickness of the first layer and a thickness of the second layer is set as dm, and a thickness of the third layer is two times greater than Dm and smaller than dm, in combination with the other limitations of claim 1. Claims 2-4 & 6-12 are also allowed base don their dependency from claim 1. 
Claim 14 is allowed because none of the prior art either alone or in combination discloses an element comprising: wherein a central value of particle size distribution of the second nanoparticles is set as Dm, a greater thickness of a thickness of the first layer and a thickness of the second layer is set as dm, a penetration distance of the first nanoparticles penetrating into the voids formed by the second nanoparticles in the penetration portion is larger than twice Dm and smaller than dm, in combination with the other limitations of claim 14. Claims 16-19 are also allowed based on their dependency from claim 14.
Claim 20 is allowed because none of the prior art either alone or in combination discloses an element comprising: the third layer contains the first nanoparticles and the second nanoparticles, wherein, of the first nanoparticles and the second nanoparticles contained in the third layer, nanoparticles having a greater central value of particle size distribution are set as larger particle-sized nanoparticles in the third layer, and nanoparticles having a smaller central value of the particle size distribution are set as smaller particle-sized nanoparticles in the third layer, wherein a ratio of the larger particle-sized nanoparticles in the third layer to the smaller particle-sized nanoparticles in the third layer is 1/3 or higher and 3 or lower in terms of volume ratio, in combination with the other limitations of claim 20. Claims 21-23 are also allowed based on their dependency from claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (Pre-Grant Publication 2021/0135139)
Yamada (Pre-Grant Publication 2020/0313047)
Lin (US Patent 10,158,054)
Cho (Pre-Grant Publication 2017/0205664)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818